DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  
Regarding claim 10, the claimed, “positon” in line 6, should be amended to –position–. Appropriate correction is required.
Regarding claim 15, the claimed, “positon” in line 23, should be amended to –position–. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15–18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US Pub. # 20150000395), hereinafter referred to as Tashiro, in view of Tsujii (JP 2015232514).
Regarding claim 15, Tashiro teaches, “A physical quantity measurement device for measuring a physical quantity of a fluid, the physical quantity measurement device comprising: a measurement flow path (Fig. 9, 10; ref. # 19) through which the fluid to be measured flows; a physical quantity detector (Fig. 1--–8; ref. # 2) that detects the physical quantity of the fluid in the measurement flow path; a physical quantity processor (ref. # 9; para. [0034]) that receives a detection result of the physical quantity detector; and a support plate part (3; [0023–0028]) that supports the physical quantity detector and the physical quantity processor, wherein the support plate part includes: a detector support portion (Fig. 1–8; 2 on 3) to which the physical quantity detector is attached; and a processor support portion (9 on 3) to which the physical quantity processor is attached, the processor support portion being located at a position spaced apart from the detector support portion (9 on 3 separated from 2 on 3), the physical quantity measurement device further comprising: a heat transfer regulation portion (10), between the detector support portion (2 on 3) and the processor support portion (9 on 3), the heat transfer regulation portion regulating heat transfer from the processor support portion to the detector support portion [0042–0045, 0060, 0065].” Tashiro does not appear to teach, “a housing having a passage flow path and the measurement flow path, wherein the passage flow path having an inflow port that allows the fluid to flow in the passage flow path and an outflow port that allows the fluid to flow out from the passage flow path, the measurement flow path branches from a positon of the passage flow path between the inflow port and the outflow port, and the physical quantity detector is disposed in the measurement flow path.” However, Tsujii teaches the deficiencies of Tashiro (Fig. 5, ref. # 40, 41; pg. 6 of English Translation, “Effect of Example 4”). It would have been obvious to one skilled in the art at the time of filing to modify Tashiro’s invention to include a housing having a passage flow path and the measurement flow path, wherein the passage flow path having an inflow port that allows the fluid to flow in the passage flow path and an outflow port that allows the fluid to flow out from the passage flow path, the measurement flow path branches from a positon of the passage flow path between the inflow port and the outflow port, and the physical quantity detector is disposed in the measurement flow path.
The ordinary artisan would have been motivated to modify Tashiro’s invention for at least the purpose of protecting the sensor from dust, water drops, or other contamination which would affect accurate functionality during a sensing operation.
Regarding claim 16, Tashiro teaches, “wherein the support plate part (3) includes a connection support portion (portion of 5, above/below 10; Fig. 1–4) connecting the detector support portion (where 2 sits on 3) and the processor support portion (where 9 sits on 3).”  
Regarding claim 17, Tashiro teaches, “wherein the support plate part (3) is provided with a through portion (see Fig. 4; ref. # 7) passing through the support plate part (3) between the detector support portion (2 on 3) and the processor support portion (9 on 3), the heat transfer regulation portion (10) is provided inside the through portion (see Fig. 4; 10 within 7’s), and the connection support portion is aligned with the heat transfer regulation portion (portion of 5 above/below 10 is aligned with 10).”  
Regarding claim 18, Tashiro teaches, “wherein the connection support portion is shifted outward, in an alignment direction of the connection support portion and the heat transfer regulation portion, from both of the physical quantity detector and the physical quantity processor (connection support portion is portion of 5 above and below 10, which is shifted vertically above/below from 2 and 9).”
Allowable Subject Matter
Claims 1, 3–4, 6–14, and 19–23 are allowed.
Regarding claims 1, 3–4, 6–10, and 19–23, the prior art does not teach or suggest the claimed, “the support plate part includes: a detector support portion to which the physical quantity detector is attached; a processor support portion to which the physical quantity processor is attached, the processor support portion being located at a position spaced apart from the detector support portion; and a connection support portion connecting the detector support portion and the processor support portion, wherein the physical quantity detector is an air flow rate detector that detects a flow rate of air as the physical quantity, the physical quantity measurement device further comprising:-2-KONOAtty Docket No.: RYM-2018-4340 Appl. No. 17/191,131a heat transfer regulation portion, between the detector support portion and the processor support portion, the heat transfer regulation portion regulating heat transfer from the processor support portion to the detector support portion.”
Regarding claims 11–14, the prior art does not teach or suggest the claimed, “the support plate part includes a connection support portion connecting the detector support portion and the processor support portion, the support plate part is provided with a through portion passing through the support plate part between the detector support portion and the processor support portion, the heat transfer regulation portion is provided inside the through portion, and the connection support portion is aligned with the heat transfer regulation portion, the connection support portion includes a first support portion and a second support portion disposed on opposite sides of the heat transfer regulation portion and aligned with the heat transfer regulation portion, and the first support portion and the second support portions are shifted outward, in an alignment direction of the first and second support portions and the heat transfer regulation portion, from both of the physical quantity detector and the physical quantity processor.”


Response to Arguments
Applicant’s arguments, see page 14 of the remarks, filed 12/22/2021, with respect to claims 1, 3–4, 6–14, and 19–23 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1, 3–4, and 6–9 have been withdrawn. 
New claims 15–18 are rejected as shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852